Citation Nr: 0511503	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a collapsed left lung.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied compensation under 38 U.S.C.A. § 1151 for 
residuals of a collapsed left lung.  The veteran appealed 
that decision, and in April 1997, he testified at a hearing 
at the RO.  

In a January 2002 decision, the Board denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a collapsed left 
lung.  The veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending before the Court, in March 2003, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand.  

In a March 2003 order, Court granted the motion and, inter 
alia, vacated the portion of the Board's January 2002 
decision which denied compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a collapsed left lung.  The Court 
then remanded the matter to the Board for action consistent 
with the March 2003 Joint Motion.  

In a January 2004 decision, the Board dismissed the appeal 
with respect to the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a collapsed 
left lung, on the basis that such appeal had been withdrawn 
by the veteran's attorney in November 2003.  

The veteran, proceeding on a pro se basis, appealed the 
Board's decision to the Court, stating that he had not given 
his former attorney permission to withdraw the claim.  In a 
September 2004 order, the Court modified the January 2004 
Board decision and remanded the matter for readjudication.  
It is noted that the veteran has again retained his attorney 
to represent him in this matter.  


FINDING OF FACT

On November 17, 2003, and again on March 7, 2005, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the veteran's authorized 
representative, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As set forth above, in a January 2002 decision, the Board 
denied compensation under 38 U.S.C.A. § 1151 for residuals of 
a collapsed left lung.  The veteran duly appealed the Board's 
decision to the Court and in July 2003, he retained an 
attorney to represent him.  Of record is a July 2003 
attorney/client contract signed by the veteran.  

While the case was pending before the Court, in March 2003, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand.  In a March 2003 order, Court 
granted the motion, inter alia, and vacated the portion of 
the Board's January 2002 decision which denied compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a collapsed 
left lung.  The Court then remanded the matter to the Board 
for action consistent with the March 2003 Joint Motion.  

In November 2003, the veteran's attorney submitted a brief in 
support of the veteran's claims, including the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a collapsed left lung.  The brief indicated that 
the veteran "recognizes that he is already service-connected 
for his diaphragm disability" and wished to withdraw his 
appeal of the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a collapsed left lung.  

In a January 2004 decision, the Board dismissed the appeal 
with respect to the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a collapsed 
left lung, on the basis that such appeal had been withdrawn.  
See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (4).

The veteran, proceeding on a pro se basis, appealed the 
Board's decision to the Court, apparently stating that he had 
not given his former attorney permission to withdraw the 
claim.  In light of the veteran's allegations, in a September 
2004 order, the Court indicated that it would

modify the January 2004 BVA decision by 
removing from it the Board's conclusion, 
with regard to the appellant's claim for 
section 1151 compensation, that "[t]he 
criteria for withdrawal of a Substantive 
Appeal have been met" (R. at 6), and 
remand that matter for the Board to 
address, in the first instance, the pro 
se appellant's argument that his then-
counsel did not have permission to 
withdraw that claim.  See 38 U.S.C.A. 
§ 7252(a) ("the Court shall have power 
to affirm, modify, or reverse a decision 
of the Board or to remand the matter, as 
appropriate").  

In February 2005, the veteran again retained his attorney to 
represent him before VA.  A copy of the February 2005 
attorney/client contingent fee contract is of record.  

In March 2005, the veteran's attorney submitted to the Board 
a brief in support of the veteran's appeal, again noting that 
the veteran wished to withdraw the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a collapsed left lung.  Attached to the brief was a 
statement, signed by the veteran, indicating the following:  

I have decided that I do not wish to 
pursue the claim for compensation under 
38 U.S.C.A. § 1151.  Please withdraw that 
appeal, and send my case to the Regional 
Office without further delay to consider 
my remaining claims.  

This document was received by VA on March 7, 2005.  

II.  Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In November 
2003, the veteran's authorized representative withdrew this 
appeal, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Indeed, the 
veteran's representative confirmed that the appeal was 
withdrawn in March 2005.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed regarding the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a collapsed left lung.


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


